Case 1:19-cr-00103-JLS-HKS Document 5 Filed 04/18/19 Page 1 of 25




 UNITED STATES DISTRICT COURT
 WESTERN DISTRICT OF NEW YORK
 ----------------------------x                 19-MJ-63
 UNITED STATES OF AMERICA,
 vs.
                                               Buffalo, New York
 SHANE GUAY,                                   April 17, 2019
               Defendant.
 ----------------------------x
 INITIAL APPEARANCE AND DETENTION HEARING
           DIGITALLY-RECORDED TRANSCRIPT OF PROCEEDINGS
           BEFORE MAGISTRATE JUDGE JEREMIAH J. MCCARTHY
                  UNITED STATES MAGISTRATE JUDGE


                        JAMES P. KENNEDY JR., ESQ.
                        United States Attorney
                        BY: JEREMY MURRAY, AUSA
                        Federal Centre
                        138 Delaware Avenue
                        Buffalo, New York 14202

 FOR DEFENDANT:         MARIANNE MARIANO, ESQ.
                        Federal Public Defender
                        BY: JEFFREY T. BAGLEY, AFPD
                        300 Pearl Street
                        Suite 200
                        Buffalo, New York 14202

 ALSO PRESENT:          Ashley McNeal, U.S. Probation Office

 TRANSCRIBER:           Diane S. Martens
                        Rochester, New York 14614
                        (585)613-4311
     Case 1:19-cr-00103-JLS-HKS Document 5 Filed 04/18/19 Page 2 of 25
                                                                         2
                        US v. Guay - 19-MJ-63


1                            P R O C E E D I N G S

2                           *            *            *

3
4                 (WHEREUPON, the defendant is present.)

5                 THE CLERK:    For the record, this is United States

6     versus Shane Guay, case number 19-MJ-63.
7                 For the government, Jeremy Murry.        For the

8     defendant, from the Federal Public Defender's Office for

9     possible assignment, Jeffrey Bagley.         The defendant is
10    present.

11                Also present from U.S. Probation Office is

12    Ashley McNeal.
13                We are here for an initial appearance.

14                The Honorable Jeremiah J. McCarthy presiding.

15                And this is a sealed case.
16                MAGISTRATE JUDGE McCARTHY:       Is there a motion to

17    unseal?

18                MR. MURRAY:    Yes, your Honor.
19                MAGISTRATE JUDGE McCARTHY:       That motion is granted.

20                Mr. Guay, you are named in an amended criminal

21    complaint dated today's date April 17th, 2019.          Have you
22    received a copy of that complaint and the supporting

23    affidavit?

24                THE DEFENDANT:    Yes.
25                MAGISTRATE JUDGE McCARTHY:       Mr. Murray, would you
     Case 1:19-cr-00103-JLS-HKS Document 5 Filed 04/18/19 Page 3 of 25
                                                                         3
                        US v. Guay - 19-MJ-63


1     briefly summarize the charges and the potential penalties.

2                 MR. MURRAY:    Yes, your Honor.     On or about

3     November 6th, 2016, in the County of Cattaraugus in the
4     Western District of New York, the defendant did knowingly

5     employ, use, persuade, entice and coerce a minor who was

6     under the age of 18 years, to engage in sexually explicit
7     conduct as defined in Title 18, United States Code, Section

8     2256(2), for the purpose of producing visual depictions of

9     such conduct using materials that had been mailed, shipped
10    and transported in and effecting interstate and foreign

11    commerce by any means, including by computer, and the visual

12    depictions were transported and transmitted using any means
13    and facility of interstate and foreign commerce, all in

14    violation of Title 18, United States Code, Section 2251(a)

15    and 2251(e), which carries a minimum of 15 years in prison, a
16    maximum of 30 years in prison, a max fine of $250,000 and a

17    period of supervised release of 5 years and up to life.

18                On or about April 2nd, 2017, in the Western
19    District of New York, the defendant did knowingly receive

20    child pornography, as defined in Title 18, United States

21    Code, Section 2256(8), that had been shipped and transported
22    using any means and facility of interstate and foreign

23    commerce and had been shipped and transported in and

24    affecting interstate and foreign commerce by any means,
25    including by computer, in violation of Title 18, United
     Case 1:19-cr-00103-JLS-HKS Document 5 Filed 04/18/19 Page 4 of 25
                                                                         4
                        US v. Guay - 19-MJ-63


1     States Code, section 2252A(a)(2)(A) and 2252A(b)(1) which

2     carries a minimum of 5 years in prison, a maximum of 20 years

3     in prison, a max fine of $250,000 and post-release
4     supervision of at least 5 years and up to life.

5                 On or about June 5th, 2018, in the Western District

6     of New York the defendant did knowingly possess child
7     pornography as defined in Title 18, United States Code,

8     Section 2256(8), in violation of Title 18, United States

9     Code, Section 2252A(a)(5)(B) which carries a maximum of 10
10    years in prison, a max fine of $250,000, and post-release

11    supervision of at least 5 years and up to life.

12                MAGISTRATE JUDGE McCARTHY:       Thank you.
13                Sir, you have the right to remain silent.         Anything

14    that you say may be used against you.         You have the right to

15    be represented by an attorney.       If you cannot afford an
16    attorney, one will be appointed for you.

17                Are you asking for appointment of an attorney?

18                THE DEFENDANT:    Yes.
19                MAGISTRATE JUDGE McCARTHY:       Would you raise your

20    right hand, please.

21                (WHEREUPON, the defendant was duly sworn.)
22                MAGISTRATE JUDGE McCARTHY:       You may put your hand

23    down.   Could you speak up a little bit please.

24                I have before me a financial affidavit dated
25    today's date.
     Case 1:19-cr-00103-JLS-HKS Document 5 Filed 04/18/19 Page 5 of 25
                                                                         5
                        US v. Guay - 19-MJ-63


1                 Is that your signature on the affidavit?

2                 THE DEFENDANT:    Yes.

3                 MAGISTRATE JUDGE McCARTHY:       Is the information
4     complete and accurate?

5                 THE DEFENDANT:    Yes.

6                 MAGISTRATE JUDGE McCARTHY:       That indicates you're
7     not currently employed and that you receive -- what is this

8     public assistance and food stamps?

9                 THE DEFENDANT:    (No audible response.)
10                MAGISTRATE JUDGE McCARTHY:       And that you have a

11    small bank account but otherwise no income and no property,

12    correct?
13                THE DEFENDANT:    Yes.

14                MAGISTRATE JUDGE McCARTHY:       And based on your

15    statements, I find that you are eligible for appointment of
16    counsel.

17                I'll ask Mr. Bagley of the federal public

18    defender's office to represent you.
19                MR. BAGLEY:    Yes, Judge, I accept.      Thank you.

20                MAGISTRATE JUDGE McCARTHY:       Thank you.

21                The defendant is also entitled to a preliminary
22    hearing to determine whether the charges of the complaint are

23    supported by probable cause.

24                Do you wish to have that hearing?
25                MR. BAGLEY:    No, Judge.
     Case 1:19-cr-00103-JLS-HKS Document 5 Filed 04/18/19 Page 6 of 25
                                                                         6
                        US v. Guay - 19-MJ-63


1                 MAGISTRATE JUDGE McCARTHY:       All right.    Mr. Murray,

2     what is the government's position on detention or release?

3                 MR. MURRAY:    Your Honor, the government
4     respectfully requests the defendant be detained.           We would be

5     proceeding under 18, U.S.C., 3142(f)(1)(E), felony involving

6     a minor victim, rebuttable presumption under 18 U.S.C.
7     3142(e)(3)(E), since the defendant is charged with an offense

8     involving a minor victim under 2251(a) and 2252A(a)(2), and

9     also be moving under 3142(f)(2)(A), risk of flight.           And the
10    factors under 18, U.S.C., 3142(g) revealed that the defendant

11    is a flight risk and a danger to the community.

12                It's the government's position that there are no
13    conditions or combination of conditions that would reasonably

14    assure the defendant's appearance as required.          And the

15    government can go forward with a detention hearing today and
16    set out in more detail those 3142(g) factors.

17                MAGISTRATE JUDGE McCARTHY:       Well, let me ask -- and

18    do you wish to proceed today or do you --
19                MR. BAGLEY:    Yes, Judge, I have spoken to Mr. Guay

20    and we're prepared to move forward today.

21                MAGISTRATE JUDGE McCARTHY:       We don't have a --
22    Ms. McNeal, do you have a verbal report?

23                PROBATION OFFICER McNEAL:      Your Honor, yes, I can

24    provide a verbal report to the Court.
25                MAGISTRATE JUDGE McCARTHY:       Well --
     Case 1:19-cr-00103-JLS-HKS Document 5 Filed 04/18/19 Page 7 of 25
                                                                         7
                        US v. Guay - 19-MJ-63


1                 PROBATION OFFICER McNEAL:      The information has not

2     yet been verified.

3                 MAGISTRATE JUDGE McCARTHY:       Let me hear first from
4     Mr. Murray.

5                 MR. MURRAY:    Yes, your Honor.

6                 MAGISTRATE JUDGE McCARTHY:       Let me ask you
7     preliminarily, Mr. Murray, there was a search as last August,

8     right?

9                 MR. MURRAY:    It was a search warrant last June,
10    your Honor, June of 2018.

11                MAGISTRATE JUDGE McCARTHY:       Okay.   So what's been

12    happening in the meanwhile?
13                MR. MURRAY:    Yes, your Honor.     So, after the search

14    warrant took place in June of 2018, HSI agents went to

15    Massachusetts in September of 2018 to review the
16    investigation and case files and also meet with some of the

17    victims in this case.

18                We identified Instagram messages where the
19    defendant requested and received child pornography from minor

20    female victims and sum -- additional summons were sent to

21    these Instagram customers to try to identify these
22    individuals.

23                In February of 2019 we tracked one of the

24    victims -- and this is for the production charges.           In
25    February of 2019 we tracked one of the victims to Cape Town,
     Case 1:19-cr-00103-JLS-HKS Document 5 Filed 04/18/19 Page 8 of 25
                                                                         8
                        US v. Guay - 19-MJ-63


1     south Africa.    And in late February of 2019 -- and I believe

2     that it's discussed in the affidavit -- but when the minor

3     victim was interviewed in South Africa, she admitted the
4     defendant requested and actually sent naked photos of herself

5     to the defendant.

6                 MAGISTRATE JUDGE McCARTHY:       Now, in Paragraph 22 of
7     the affidavit it says on June 5th, 2018 -- almost a year

8     ago -- the defendant essentially admitted to almost

9     everything.    So, why are we only getting a complaint now?
10                MR. MURRAY:    Your Honor, and I understand your

11    Honor's concern.

12                MAGISTRATE JUDGE McCARTHY:       Thank you.
13                MR. MURRAY:    The -- so the investigation is far

14    reaching.    So there were victims who were in Massachusetts,

15    and Georgia --
16                MAGISTRATE JUDGE McCARTHY:       Yeah, understood.     But

17    if you're asking that he be detained as a risk of danger or

18    flight, I mean, he knew as of almost a year ago that he was,
19    I presume he knew he was in trouble.

20                MR. MURRAY:    And, your Honor --

21                MAGISTRATE JUDGE McCARTHY:       And he --
22                MR. MURRAY:    I agree with you.     We also, just to

23    corroborate and verify that these victims were, in fact, the

24    victims associated with production of child pornography, we
25    had forensic interviews that were conducted in February of
     Case 1:19-cr-00103-JLS-HKS Document 5 Filed 04/18/19 Page 9 of 25
                                                                          9
                        US v. Guay - 19-MJ-63


1     2019 and April of 2019.      We wanted to conduct a full

2     investigation before we brought these charges.          We didn't

3     want to charge the defendant, for instance, and then continue
4     the investigation for over a year, engage in multiple

5     superseding indictments --

6                 MAGISTRATE JUDGE McCARTHY:       Yeah, I understand all
7     that as a prosecution strategy.        But what is very difficult

8     for me to understand is how you can now claim that he's a

9     danger to the community when you've left him out there for
10    almost a year.

11                MR. MURRAY:    I understand, your Honor, and I think

12    the argument from the government is that now we've actually
13    confirmed from forensically interviewing these victims that

14    this did, in fact, take place.       So, unfortunately --

15                MAGISTRATE JUDGE McCARTHY:       He admitted it took
16    place.

17                MR. MURRAY:    He admitted that he exchanged images

18    back and forth with minor victims and then we had to pin down
19    who these minor victims were and also take statements from

20    them to establish that that, in fact, did take place.

21                MAGISTRATE JUDGE McCARTHY:       Okay.
22                MR. MURRAY:    So, unfortunately, on one side of the

23    fence, you know, if we charged this back in June, potentially

24    we could be running up speedy trial issues here but
25    obviously --
     Case 1:19-cr-00103-JLS-HKS Document 5 Filed 04/18/19 Page 10 of 25
                                                                          10
                         US v. Guay - 19-MJ-63


1                 MAGISTRATE JUDGE McCARTHY:       No, I understand all

2     that.    I'm just saying that it really undercuts your

3     position -- in my estimation, it really undercuts your
4     position that he's either a risk of flight or danger to the

5     community.

6                 I'm not talking about guilt or innocence or
7     anything of that sort.       That's not for me to determine.        I'm

8     just talking about the factors.        I'll grant you the evidence

9     appears very strong but he's known for almost a year that
10    he's in trouble and apparently hasn't gone anywhere.

11                MR. MURRAY:    I understand, your Honor.       And I guess

12    I just want to emphasize that once the investigation was
13    complete, we got a charge -- we charged, we got a criminal

14    complaint signed approximately six days later.           So,

15    unfortunately it's a double-edged sword.
16                MAGISTRATE JUDGE McCARTHY:       On April 11th of this

17    year.

18                MR. MURRAY:    Yes.
19                MAGISTRATE JUDGE McCARTHY:       Yeah.

20                MR. MURRAY:    So, unfortunately, it's a double-edged

21    sword because you want to conducted a full investigation
22    before you charge the defendant by way of complaint.

23                On the other hand, I foresaw this issue bringing

24    the defendant in for a detention hearing because the other
25    issue is that there could be problems with arguing with
     Case 1:19-cr-00103-JLS-HKS Document 5 Filed 04/18/19 Page 11 of 25
                                                                              11
                         US v. Guay - 19-MJ-63


1     detention but that's, that's the position that --

2                 MAGISTRATE JUDGE McCARTHY:       Okay.

3                 MR. MURRAY:    -- that we took.
4                 MAGISTRATE JUDGE McCARTHY:       Okay.   That's fair

5     enough.    I think I've heard your position.

6                 Ms. McNeal, I'll hear from you and then I'll
7     hear --

8                 MR. MURRAY:    Oh.

9                 MAGISTRATE JUDGE McCARTHY:       -- from Mr. Bagley.
10    What?

11                MR. MURRAY:    Your Honor, I was going to go through

12    the various factors under 3142(g).
13                MAGISTRATE JUDGE McCARTHY:       I think I understand

14    the factors.     Again, I see what's in the affidavit.         I

15    haven't seen any report.       I'll hear from Ms. McNeal as to
16    what she has to tell me about her interview and his

17    background, et cetera.

18                I understand your position.       I'm not quarreling
19    with your position from a prosecution strategy.           I'm just

20    saying that in light of that, I think you have an uphill

21    battle, notwithstanding the presumption, if there is one, you
22    have an uphill battle in showing me that, if released, he

23    will pose a risk of flight or danger to the community.              I

24    want to hear about conditions.        If you want to go through all
25    the factors, go ahead.
     Case 1:19-cr-00103-JLS-HKS Document 5 Filed 04/18/19 Page 12 of 25
                                                                          12
                         US v. Guay - 19-MJ-63


1                 MR. MURRAY:    Thank you, your Honor.

2                 Turning to the factors to be considered for

3     detention pursuant to 18 U.S.C. 3142(g).
4                 Looking at the first factor:       The nature and the

5     circumstances of the offense charged.         The defendant is

6     charged with production of child pornography, receipt of
7     child pornography, as well as possession of child

8     pornography.     And a description of that child pornography

9     which is produced at the defendant's behest -- and a
10    description of the child pornography that he received and

11    possessed is found in the complaint.         It's alleged the

12    defendant produced this by requesting naked photos from
13    prepubescent females.

14                The production count that's actually charged in the

15    criminal complaint involves the defendant requesting to see a
16    minor 12-year-old victim's genitalia which she thereafter

17    sent to the defendant.       So the defendant's not just viewing

18    this but he's also creating this.
19                Additionally, the defendant communicated with minor

20    females in Georgia, Massachusetts, South Africa and even

21    minors as far reaching as Germany, New Zealand and England;
22    chatted with approximately 37 different Instagram accounts

23    involving alleged minor females, some of which he requested

24    child pornography, some of which he engaged in sexual chat
25    and some of which he sent photos of his genitalia to these
     Case 1:19-cr-00103-JLS-HKS Document 5 Filed 04/18/19 Page 13 of 25
                                                                          13
                         US v. Guay - 19-MJ-63


1     young girls.

2                 As detailed in the complaint, when requesting these

3     naked photos from the minor victims in Georgia, at one
4     juncture, the defendant threatened to commit suicide if the

5     images were not sent.

6                 Forensic reports reveal the defendant had images
7     and videos of child pornography on his electronics in the

8     amount of 154 images and 5 videos.

9                 And the nature and circumstances of this case
10    clearly weigh in favor of detention, especially in light of

11    the fact the defendant now is facing a mandatory minimum term

12    of 15 years in prison if convicted of production of child
13    pornography which would make him susceptible to flight.

14                Looking at the second factor:        The weight of the

15    evidence against the defendant.        The weight of the evidence
16    is quite strong.      As far as the count for possession of child

17    pornography is concerned, child pornography as just

18    indicated, was, in fact, found on the defendant's
19    electronics; in particular, he stated that he used an

20    LG G4 (sic) cell phone to send and receive child pornography

21    and 126 images and 1 video of child pornography was actually
22    found on that particular device.

23                And when questioned about the Instagram

24    conversations, as noted by your Honor previously, the
25    defendant made a number of confessions saying obviously I did
     Case 1:19-cr-00103-JLS-HKS Document 5 Filed 04/18/19 Page 14 of 25
                                                                            14
                         US v. Guay - 19-MJ-63


1     it.   I'll admit it.     I just don't personally remember it.         I

2     admit that but I don't remember every single thing.            Also

3     admitted to receiving nude images from minor females, the
4     Instagram, admitted that he exchanged nude images with minor

5     females which again corroborates the images and videos found

6     on his devices.
7                 And forensic interviews from two of these minor

8     victims, one in Massachusetts and one in South Africa which

9     were conducted in February of and April of this year, further
10    confirms and corroborates that the defendant requested that

11    these minor victims produce naked images of themselves and

12    they did, in fact, produce it.
13                A forensic interview from one of the victims in

14    Georgia further corroborates and confirms the defendant

15    requested naked images from her.        So we have an attempted
16    production count there, as well.

17                And the Instagram chats further corroborate all of

18    this.
19                So based on the review of the electronics where the

20    child pornography was found, the Instagram conversations, the

21    admissions from the defendant, and the statements from a
22    number of these victims, the strong proof of these charges

23    again weighs in favor of detention.

24                Looking at the third factor:       The history and
25    characteristics of the defendant.        The defendant has been
     Case 1:19-cr-00103-JLS-HKS Document 5 Filed 04/18/19 Page 15 of 25
                                                                          15
                         US v. Guay - 19-MJ-63


1     engaging in the collection and possession of child

2     pornography for a significant period of time.           This was not a

3     one-time thing.
4                 The forensic evidence reveals that the 27-year-old

5     defendant has been downloading and obtaining child

6     pornography for most of his adult life.          For instance, the
7     create date for some of the images found on his electronic

8     devices dates back to 2011, which means that he downloaded

9     those images at around the time dating back to when he was 19
10    years of age.     In November of 2016, when the defendant was 24

11    years of age or 25 years of age, the defendant was

12    communicating in a sexual nature with a number of females --
13    which is how he was developed as a suspect in this case --

14    minor females in Massachusetts.        Thereafter, he communicated

15    with two 12-year-old females in Georgia.          And based on,
16    again, the Instagram search warrant, approximately 37

17    different Instagram accounts of purported minor females the

18    defendant engaged in conversations with.
19                Additionally, he downloaded some of these images of

20    child pornography on April 2nd, 2017, when he was 26 years

21    old, the date of receipt in the complaint.          And he possessed
22    these on June 5th of 2018 at the age of 27.

23                So, throughout the defendant's entire adult life,

24    he has been engaged in obtaining and possessing child
25    pornography and these factors further weigh in favor of
     Case 1:19-cr-00103-JLS-HKS Document 5 Filed 04/18/19 Page 16 of 25
                                                                          16
                         US v. Guay - 19-MJ-63


1     detention.

2                 And, finally, your Honor, turning to the nature and

3     seriousness of the danger to any person in the community that
4     would be posed by the defendant's release.           Due to the

5     defendant engaging in the production of child pornography and

6     due to the defendant being found in possession of child
7     pornography, the defendant is, in fact, an extreme danger to

8     the community.     And, again, at this juncture, there is no

9     allegation that we know of of hands-on contact with any of
10    the victims.

11                But here we have an individual who has produced

12    child pornography at the expense of real victims which makes
13    him an extreme danger if released, a danger to all children

14    in the community.      The defendant's crimes have been far

15    reaching, affecting minors in Massachusetts, Georgia and
16    South Africa.

17                It's also my understanding the defendant is a

18    caregiver for his girlfriend's children for three days a
19    week.    Those children are 1, 2 and 4 years of age and with

20    these allegations, it's also very concerning the defendant

21    could have access to those kids.
22                MAGISTRATE JUDGE McCARTHY:       Wait.   All right.     When

23    did the government learn this?

24                MR. MURRAY:    When did we find out about that, your
25    Honor?
     Case 1:19-cr-00103-JLS-HKS Document 5 Filed 04/18/19 Page 17 of 25
                                                                               17
                         US v. Guay - 19-MJ-63


1                 MAGISTRATE JUDGE McCARTHY:       Yeah.

2                 MR. MURRAY:    I got a phone call from the agent

3     about an hour ago with that information.
4                 So, your Honor, there are, respectfully, no

5     conditions or combination of conditions that would reasonably

6     assure the defendant's appearance to face the charges that
7     are currently pending against him and to protect the safety

8     of the community.

9                 Thank you, your Honor.
10                MAGISTRATE JUDGE McCARTHY:       Okay.   Ms. McNeal, can

11    I hear from you before I hear from Mr. Bagley.

12                PROBATION OFFICER McNEAL:       Yes, your Honor.
13                To give the Court a background on the defendant.

14    He advised he was born Shane Michael Guay on May 4th, 1991,

15    in Jamestown, New York.       The defendant denied ownership or
16    possession of any international travel documents.           He also

17    indicated that he has never left the United States.            He

18    advised that he has been residing at 147 North 8th Street in
19    Olean, New York for approximately 21 years.          He advised his

20    mother rents this residence and he lives with his brother and

21    his mother here.
22                He advised that there are no weapons there.             He

23    acknowledged a previous residential history in New Hampshire

24    from 1997 to 1998.
25                He advised that he will return to his mother's
     Case 1:19-cr-00103-JLS-HKS Document 5 Filed 04/18/19 Page 18 of 25
                                                                               18
                         US v. Guay - 19-MJ-63


1     residence at 147 North 8th street in Olean, New York if he is

2     released by the Court.       He advised that he maintains a

3     positive relationship with his mother.
4                 He has three siblings, one who resides with him,

5     another who -- the other two reside in Pennsylvania.            He

6     noted positive relationships with all family members.               He
7     advised his father is deceased but prior to him passing away,

8     their relationship was okay.

9                 He indicated that he is single.        He has never been
10    married before.     He has been in a relationship with Angel

11    Lycedd who is 25 years old who lives in Portville, New York

12    for nine months.      He indicated that there is a positive
13    relationship between him and Ms. Lycedd.          He denied that he

14    has any children but did acknowledge that Ms. Lycedd has

15    three children, ages 4, 2 and 1.
16                He indicated he received his high school

17    equivalency diploma in 2019 and he had completed, previous to

18    that time, he had completed the tenth grade at Olean High
19    School.    He denied any military history.        No vocational

20    training.    He denied any medical -- or -- yes, any medical

21    history.    He advised that he has never seen a counselor,
22    psychiatrist, but he did have some thoughts of suicidal,

23    suicidal thoughts back in high school.         He denies any adult

24    history of mental illness.
25                He indicates that he gambles approximately once per
     Case 1:19-cr-00103-JLS-HKS Document 5 Filed 04/18/19 Page 19 of 25
                                                                          19
                         US v. Guay - 19-MJ-63


1     month at the Seneca Allegany Casino where he spends 20 to $40

2     at a time.

3                 As it relates to the defendant's access to minors,
4     he acknowledged that he does have access to his girlfriend's

5     children who he recently applied for government assistance

6     for providing child care.       He acknowledged that he also has
7     nieces and nephews but he has not seen them in several

8     months.    He denied volunteering anywhere.        He indicated that

9     his only electronic device was an LG G6 (sic) smart phone
10    which was taken from him.       He advised that's the only manner

11    in which he accesses the internet.         He indicated that there

12    is access to internet at both his girlfriend's residence and
13    his mother's residence provided through Spectrum and he

14    indicated that there is a computer at his girlfriend's house

15    but he does not use it.
16                He advised that he occasionally consumes alcohol

17    one to two times per year.       He advised of prior use of

18    amphetamines during high school; marijuana from the age of 13
19    to 23; powder cocaine during high school; and prescription

20    opiates during high school.       He indicated that he does not

21    have any current use of substances and he has never received
22    treatment.

23                The defendant indicated that he's not employed.

24    There is no reason, mentally or physically, as to why he
25    cannot work.     He indicated that he has been providing child
     Case 1:19-cr-00103-JLS-HKS Document 5 Filed 04/18/19 Page 20 of 25
                                                                           20
                         US v. Guay - 19-MJ-63


1     care for his girlfriend's children since January 14th, 2019.

2     And as previously stated, he recently applied for government

3     assistance to compensate him for that.         He indicated
4     previously he worked at Holiday Valley seasonally for

5     approximately four years as a ski lift attendant.           And he

6     does not have any prior work history beyond that.
7                 He indicated that he currently is financially

8     supported by public assistance of which he receives $362 a

9     month.    He indicated that his girlfriend, while unemployed,
10    is a full-time student and she also receives public

11    assistance and child support.        He indicated that he

12    contributes $200 per month towards the household expenses at
13    his mother's residence and his mother provides the remainder

14    of the financial support.       He indicated he has approximately

15    $30,000 in outstanding medical bills and, other than that, he
16    does not have any other assets or liabilities.

17                He indicated that his mother might be willing to

18    cosign a bond on his behalf and that his mother would be able
19    to verify the information in this report, which at this time

20    this information remains unverified, as I just interviewed

21    the defendant prior to court this afternoon.
22                Based upon that information, your Honor, I --

23                MAGISTRATE JUDGE McCARTHY:       Do you have a criminal

24    history?
25                PROBATION OFFICER McNEAL:       I do not have a criminal
     Case 1:19-cr-00103-JLS-HKS Document 5 Filed 04/18/19 Page 21 of 25
                                                                           21
                         US v. Guay - 19-MJ-63


1     history for this defendant.       I am being told the defendant

2     does not have a criminal history.

3                 However, based upon that information, your Honor,
4     our recommendation would be detention until this information

5     can be verified with his mother with whom he has indicated he

6     would be residing.      That would be very important.
7                 If there were going to be conditions of release, at

8     the very least they would be including GPS monitoring and we

9     would like time to look at the defendant's residence to make
10    sure it is suitable for that.

11                MAGISTRATE JUDGE McCARTHY:       Okay.

12                MR. BAGLEY:    Judge, I think you know my position.
13    We had a strikingly similar case just yesterday.           I'm not

14    going to go through everything that you know that I am going

15    to say.
16                What I am going to say, Judge, typically in these

17    cases we're kind of making a guess as to whether the person

18    sitting to my right is going to be coming back to court, is
19    going to be a flight risk, is going to be a danger.

20                We basically have ten months where he's been

21    released on his own recognizance.        And there's been no
22    evidence or suggestion that anything untoward has happened

23    during those ten months.       So we don't have to guess.       We

24    know.    So it's even more clear in a case like this, Judge.
25                So I'd ask that you impose conditions that the
     Case 1:19-cr-00103-JLS-HKS Document 5 Filed 04/18/19 Page 22 of 25
                                                                            22
                         US v. Guay - 19-MJ-63


1     Court finds reasonable.

2                 With respect to the minor children that he looks

3     after, his girlfriend is sitting right behind me, Angel.              I
4     spoke with her just before this appearance and she remains

5     supportive of him.      I told her what the charges are.        She

6     still remains supportive of him.        We would have no objection,
7     however, to a condition that he's not allowed -- they're not

8     his biological children -- therefore, we'd have no objection

9     to a condition that he's not allowed to have any contact with
10    them.

11                Thank you.

12                MAGISTRATE JUDGE McCARTHY:       Is his mother present?
13                MR. BAGLEY:    She wasn't able to get here yet,

14    Judge.    I do have a phone number and we're trying to get in

15    touch with her.
16                MAGISTRATE JUDGE McCARTHY:       All right.    This is

17    Judge Schroeder's case.       It's not mine.     I'm covering it for

18    him.    He will be back tomorrow.      I'm going to suggest that,
19    Debbie, do we -- is there a particular time that's?

20                THE CLERK:    Looking at tomorrow for Judge

21    Schroeder?
22                MAGISTRATE JUDGE McCARTHY:       Yeah.

23                THE CLERK:    He has something at 2.      I could do like

24    1:30 or something like that or 2:30.
25                MR. MURRAY:    That will work for the government,
     Case 1:19-cr-00103-JLS-HKS Document 5 Filed 04/18/19 Page 23 of 25
                                                                          23
                         US v. Guay - 19-MJ-63


1     your Honor.

2                 THE CLERK:    That's on the 18th.      The 19th is open

3     so I don't know.
4                 MR. BAGLEY:    That would be fine, 1:30.

5                 THE CLERK:    1:30 on the 18th, which is tomorrow.

6                 MAGISTRATE JUDGE McCARTHY:       All right.    It will be
7     Judge Schroeder's determination.        But since we've gone

8     through this procedure, you should feel free to tell him that

9     my reaction of this, which is, again, I do not fault the
10    government for their prosecution strategy but I think the

11    delay in bringing him to this court severely undercuts their

12    argument that he would be either a risk of flight or danger
13    to the community if released on conditions.          He's known since

14    June 5th of last year when he allegedly gave the statements

15    and, clearly, when the search of the house took place, he's
16    known that of at least a strong potential for criminal

17    consequences and apparently he has not fled and he has not

18    gone anywhere.
19                Having said that, I -- he's facing very serious

20    charges.    I would be inclined to recommend release on home

21    incarceration to live with his mother, to have no contact
22    whatsoever with any minor children, to have his mother sign a

23    $50,000 signature bond, to be placed under GPS monitoring or

24    electronic monitoring as probation sees fit, and then the
25    other standard conditions of release with respect to child
     Case 1:19-cr-00103-JLS-HKS Document 5 Filed 04/18/19 Page 24 of 25
                                                                          24
                         US v. Guay - 19-MJ-63


1     porn cases.

2                 Having said that all, and I will let Judge

3     Schroeder know my thoughts but those would be my
4     recommendations but it will be up to him.

5                 And, obviously, Ms. McNeal, you need the

6     opportunity to verify the information with his mother and I
7     think she should be here tomorrow if Judge Schroeder's going

8     to grant release on those or similar conditions but that will

9     really be up to him.      Okay.
10                MR. MURRAY:    Thank you, your Honor.

11                MAGISTRATE JUDGE McCARTHY:       So we'll continue the

12    hearing until tomorrow for further proceeding before Judge
13    Schroeder.    And defendant will be remanded.

14                And given that the government's motion for

15    detention remains pending, time's excluded between today and
16    tomorrow from the Speedy Trial Act calendar.

17                MR. MURRAY:    Thank you, your Honor.

18                (WHEREUPON, proceedings were adjourned.)
19

20

21
22

23

24
25
     Case 1:19-cr-00103-JLS-HKS Document 5 Filed 04/18/19 Page 25 of 25
                                                                          25
                         US v. Guay - 19-MJ-63


1

2

3                             *            *           *
4                          CERTIFICATE OF TRANSCRIBER

5

6                 In accordance with 28, U.S.C., 753(b), I
7     certify that this is a true and correct record of proceedings

8     from the official electronic sound recording of the

9     proceedings held in the United States District Court
10    for the Western District of New York before

11    Magistrate Jeremiah J. McCarthy on April 17, 2019.

12
13

14    S/ Diane S. Martens

15    Diane S. Martens
16

17

18
19

20

21
22

23

24
25
